09/22/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0580


                                       DA 20-0580
                                    _________________


IN THE MATTER OF:

J. W.,
                                                                     ORDER
         A Youth under the age of eighteen years.

               Defendant and Appellant.

                                    _________________

         Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
         The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Nickolas C. Murnion, District Judge.

                                                    For the Court,




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                 September 22 2021